 

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

oo x POPE oom

JONATHAN MOTA, on behalf of himself and all maf og. ~

others similarly situated, Ha Qed , nef i os
Plaintiff, :

-against- : ORDER

INTER CONNECTION ELECTRIC, INC. : 20 Civ. 7530 (GBD)
Defendant. :

we eee ee eee eee eee ee xX

GEORGE B. DANIELS, District Judge:

The initial conference is adjourned from June 22, 2021 to August 11, 2021 at 9:30 a.m.

Dated: June 21, 2021
New York, New York
SO ORDERED.

Yim, B Donde

 

RGEB. DANIELS
UNITED STATES DISTRICT JUDGE
